Name: COMMISSION REGULATION (EC) No 2741/95 of 28 November 1995 altering the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  trade policy
 Date Published: nan

 No L 285/14 lENI Official Journal of the European Communities 29 . 11 . 95 COMMISSION REGULATION (EC) No 2741/95 of 28 November 1995 altering the export refunds on cereals and on wheat or rye flour, groats and meal last amended by Regulation (EC) No 1 50/95 (8), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (9), as last amended by Regula ­ tion (EC) No 1053/95 (10), HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 1863/95 (2), and in particular the fourth subparagraph of Article 13(2) thereof, Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Commission Regulation (EC) No 2713/95 (3), as amended by Regula ­ tion (EC) No 2734/95 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EC) No 2713/95 to the informa ­ tion known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto ; Whereas export possibilities exist for a quantity of 30 000 tonnes of common wheat to certain destinations ; whereas the procedure laid down in Article 7 (4) of Commission Regulation (EC) No 11 62/95 Q, as amended by Regula ­ tion (EC) No 2147/95 (6) should be used ; whereas account should be taken of this when the refunds are fixed ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (7), as Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 1766/92, exported in the natural state, as fixed in the Annex to amended Regu ­ lation (EC) No 2713/95 are hereby altered as shown in the Annex to this Regulation in respect of the products set out therein . Article 2 This Regulation shall enter into force on 29 November 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 November 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p. 21 . f) OJ No L 179, 29. 7. 1995, p. 1 . ¥) OJ No L 282, 24. 11 . 1995, p. 8 . h) OJ No L 284, 28. 11 . 1995, p. 13 , 0 OJ No L 117, 24. 5. 1995, p. 2. 4 OJ No L 215, 9 . 9. 1995, p. 4. F) OJ No L 387, 31 . 12 . 1992, p. 1 . (8) OJ No L 22, 31 . 1 . 1995, p . 1 . H OJ No L 108 , 1 . 5. 1993, p . 106. H OJ No L 107, 12.. 5. 1995, p . 4. 29 . 11 . 95 EN Official Journal of the European Communities No L 285/15 ANNEX to the Commission Regulation of 28 November 1995 altering the export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) (ECU/ tonne) Product code Destination (') Amount of refund (2) Product code Destination (') Amount of refund (2) 0709 90 60 000 1101 00 11 000 0712 90 19 000   1101 00 15 100 01 0 1001 10 00 200   1101 00 15 130 01 0 1001 10 00 400   1101 00 15 150   1001 90 91 000   1101 00 15 170   1001 90 99 000 03 o D 1101 00 15 180   02  1101 00 15 190   1002 00 00 000 01 0 1101 00 90 000   1003 00 10 000   1102 10 00 500 01 25,00 1003 00 90 000   1102 10 00 700   1004 00 00 200   1102 10 00 900   1004 00 00 400   1103 11 10 200  o 1005 10 90 000   1103 11 10 400  -O 1005 90 00 000   1103 11 10 900   1007 00 90 000   1103 11 90 200  - e) 1008 20 00 000   1103 11 90 800   (') The destinations are identified as follows : 01 All third countries, 02 Other third countries, 03 Morocco . (2) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 are observed. (3) No refund is granted when this product contains compressed meal . (*) Refund fixed under the procedure laid down in Article 7 (4) of amended Regulation (EC) No 1162/95 in respect of a quantity of 30 000 tonnes of common wheat for export to Morocco. A ® . The zones are those defined in amended Commission Regulation (EEC) No 2145/92 (OJ No L 214, 30 . 7 . 1992, p. 20).